Citation Nr: 1013617	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for atherosclerotic 
heart disease, status post myocardial infarction, 
angioplasty, and stent insertion, claimed as secondary to the 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for atherosclerotic 
heart disease, status post myocardial infarction, 
angioplasty, and stent insertion, claimed as secondary to the 
service-connected PTSD.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO dated in 
October 2008.  

Of preliminary importance, the claim of service connection 
for a heart disorder was previously denied in an unappealed 
rating decision in April 2002.  

Although the RO adjudicated this claim on the merits in the 
October 2008 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  An April 2002 rating decision denied the claim of service 
connection of connection for a low back disorder; the Veteran 
was notified in writing of the RO's determination but did not 
file an appeal.  

3.  The evidence submitted since the RO's April 2002 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim.  

4.  The service-connected PTSD is shown to have aggravated 
the Veteran's underlying arteriosclerotic heart disease in 
that, as likely as not, it precipitated his earlier coronary 
occlusions that led to his previous heart attacks and 
required surgical intervention.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for atherosclerotic heart 
disease, status post myocardial infarction, angioplasty, and 
stent insertion.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.156(a) (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by atherosclerotic heart disease with 
the residuals of myocardial infarctions, angioplasty and 
stent insertion is proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claims to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by VCAA, it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, in letters dated in May 2008 and June 2008, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  

In particular, the June 2008 letter informed the Veteran of 
the specific technical meanings of "new" and "material," as 
well as the bases for the denial in the prior decision and 
described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denial.  Kent.  

Additionally, these letters specifically informed the Veteran 
as to disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA and private treatment 
records, and VA examination reports.  Also of record and 
considered in connection with the appeal are written 
statements submitted by the Veteran and his representative, 
on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, as noted, the Veteran's 
initial claim of service connection for hypertension and 
hypertensive heart disease was denied in an April 2000 rating 
decision.  

An October 2000 rating decision, issued in January 2001 
denied a claim of service connection for coronary artery 
disease with status post myocardial infarction as secondary 
to the service-connected PTSD .  The claim was denied for a 
third time in a April 2002 rating decision, on the basis that 
there was no showing of treatment for any heart disorder in-
service and there was no evidence linking any current heart 
disorder to service.  

The Veteran was notified in writing of this latest action and 
his appellate rights, and did file a timely Substantive 
Appeal to the Board.  Hence, as noted, that decision is 
final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's April 2002 
rating action included the Veteran's service treatment 
records that were entirely negative for findings of or 
treatment for any heart disorder, VA treatment records, which 
generally reflect findings of various cardiac pathologies, 
and a private medical opinion letter, dated in June 1999, 
which contained an opinion that the Veteran's heart disorder 
was related to his PTSD.  

Additionally, the record contained a July 2001 VA heart 
examination report which shows a diagnosis of 
arteriosclerotic heart disease, status post myocardial 
infarction, angioplasty, and stent insertion.  The examiner 
failed to provide an opinion as to the likely etiology of the 
Veteran's current cardiac disorder.  

The evidence added to the record since the April 2002 RO 
rating decision includes private and VA treatment records, 
additional VA examination reports, and statements from the 
Veteran and his representative.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the April 2002 rating decision 
regarding the Veteran's service connection provides a more 
complete picture of the circumstances surrounding the origin 
of the Veteran's atherosclerotic heart disease, status post 
myocardial infarction, angioplasty, and stent insertion.  See 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus 
is new and material.  

Specifically, the VA and private treatment records, VA 
examination reports, and the Veteran's and his 
representative's statements are new, in that they are 
evidence that has not been considered by the RO.  

They are material in that they relate to a previously 
unestablished fact necessary to establish the claim.  
Therefore, the evidence is new and material to reopen the 
claim and to permit further action with respect to the 
appeal.  

Notably, in connection with current appeal, a June 1999 
statement from a private cardiologist reflects the report 
that the Veteran suffered two heart attacks occurring in 
February 1999 and March 1999.  This physician opined that 
since the Veteran never had a history of hypertension and 
that the heart attacks were precipitated by stress, noting 
that the Veteran was currently being treated for PTSD.  

A private opinion letter, dated in April 2000, shows findings 
of myocardial infarction, and critical stenosis in the 
coronary anatomy for which the Veteran underwent an 
angioplasty.  The physician noted that it had been shown in 
medical literature that stress might contribute to coronary 
artery disease, as well as heart attacks.  

Notably, the physician indicated that whether PTSD was a 
contributing factor in the specific case of the Veteran could 
not be adequately determined; however, it had been shown to 
have been contributing factor overall and might have 
contributed somewhat to the underlying coronary artery 
disease.  

Further, the physician opined that the PTSD might have 
initiated a sequence of events that resulted in a heart 
attack in February 1999 and that such a sequence of events 
could hypothetically result in spasm of a coronary artery 
resulting in rupture of a cholesterol plaque and subsequent 
thrombosis of the artery.  

The physician concluded that the underlying stress disorder 
diagnosed in the Veteran played a role, either directly in 
his February 1999 heart attack or in his underlying coronary 
artery disease.  

The Veteran underwent a VA heart examination in May 2008.  He 
reported a history of atherosclerotic heart disease, first 
diagnosed in 1981 when he had a myocardial infarction, 
hypercholesterolemia, and two additional myocardial 
infarctions in 1999, which lead to his being treated with 
angioplasty and a stent insertion.  

The Veteran complained of chest pain and occasional shortness 
of breath on exertion.  Further, he indicated taking Vytorin, 
Paxil, Atenolol, and Aspirin for his heart and psychiatric 
disorders.  The Veteran was diagnosed with atherosclerotic 
heart disease status post myocardial infarction, angioplasty 
and stent insertion.  

The examiner opined that the main cause of the Veteran's 
coronary artery disease was atherosclerosis which was caused 
by hypercholesterolemia for which the Veteran was being 
treated with medication.  

The examiner concluded that, although the Veteran provided 
private physician statements indicated that stress caused his 
heart disorder, the main cause of coronary artery disease was 
not PTSD, and that in this case the Veteran's condition was 
caused by atherosclerosis and hypercholesterolemia, which was 
not related to the military service.  

A May 2008 private physician opinion letter, issued by the 
same cardiologist as the June 1999 report, indicates a 
history of hyperlipidemia, coronary artery disease treated 
with angioplasty, and PTSD.  

The physician noted that the Veteran's lipid control was 
adequate, his weight was stable over the past several years, 
and he walked regularly for exercise and opined that, as a 
result, much of his coronary artery disease was linked to 
stress dating back to his PTSD.  

The physician concluded that it was known that stress was a 
major contributing factor to coronary artery disease overall, 
and specifically, in the Veteran's case.  

The physician concluded that it was very likely that the 
underlying stress disorder played a significant role in the 
etiology of the Veteran's heart attack and underlying 
coronary stenosis.  

A July 2008 private physician opinion letter reflects 
treatment for coronary artery disease with a history of 
previous myocardial infarction and previous coronary 
angioplasty.  

The physician opined that, although the Veteran's coronary 
disease was due to intrinsic factors like hyperlipidemia, 
stress, both physical and emotional, over the years could 
have contributed to the disorder.  

The physician noted that, during times of physical or 
emotional stress, substances like cathecholamines are 
overproduced by the body and these might cause blood vessel 
injury and that this, happening over the years superimposed 
on the effects of aging, might contribute to the coronary 
artery disease/ myocardial infarction.  

In March 2009, the same examiner who conducted the May 2008 
VA heart examination provided an additional medical opinion.  
In the report, the examiner noted that the Veteran had been 
diagnosed with atherosclerotic heart disease and had 
myocardial infarction, angioplasty and stent insertion.  

The May 2008 physical examination showed that the Veteran had 
definite evidence of increased cholesterol before and serum 
triglyceride was increased.  The examiner opined that the 
Veteran's coronary artery disease was mainly related to 
hypercholesterolemia and atherosclerosis and that PTSD was 
not known to cause hypercholesterolemia or atherosclerosis 
and that the Veteran's condition was not aggravated by PTSD.  

The examiner responded to the opinions of the private 
physicians and noted that there was no evidence in any 
literature stating that PTSD caused hypercholesterolemia, 
atherosclerosis or coronary artery disease.  The examiner 
concluded that the Veteran's coronary artery disease was not 
caused or aggravated by PTSD.  

Based on a review of the entire record, the Board finds the 
evidence in this case to be in relative equipoise in showing 
that the current atherosclerotic heart disease, status post 
myocardial infarction, angioplasty, and stent insertion as 
likely as not was aggravated by the service-connected PTSD.  

While the extent to which the service-connected PTSD was a 
risk factor in causing the underlying heart disease is not 
clear from the medical evidence in the claims file, the 
treating physician in this case has provided an opinion of 
some probative weight in support of the Veteran's claim of 
service connection on a secondary basis.  

On review, the statement, without resorting to speculation, 
identifies the stress experienced by the Veteran related to 
the service-connected PTSD as a factor in precipitating the 
development of his documented coronary occlusions that led to 
his two earlier heart attacks and subsequent surgical 
treatment.  

As this medical statement is found to be uncontroverted by 
other information in the record, the Board finds it to be 
competent evidence and controlling for the purpose of 
establishing that the Veteran's underlying arteriosclerotic 
heart disease process at the very least was aggravated by the 
service-connected PTSD.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for atherosclerotic heart disease, status 
post myocardial infarction, angioplasty and stent insertion 
is warranted.  


ORDER

As new and material evidence having been received to reopen 
the claim of service connection for atherosclerotic heart 
disease, status post myocardial infarction, angioplasty, and 
stent insertion; the appeal to this extent is allowed and is 
subject to further action as discussed hereinbelow.  

Service connection for the atherosclerotic heart disease, 
status post myocardial infarction, angioplasty and stent 
insertion as secondary to the service-connected PTSD is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


